     Case 2:17-cv-00194-SMJ     ECF No. 128   filed 09/02/20   PageID.1403 Page 1 of 2

                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON



1                                                                  Sep 02, 2020
                                                                        SEAN F. MCAVOY, CLERK

2

3                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
4
     JAN M. RENFROE,                           No. 2:19-cv-00237-SMJ
5
                              Plaintiff,
6                                              ORDER DISMISSING CLAIMS
                 v.                            AGAINST DEFENDANT
7                                              MORTGAGE ELECTRONIC
     CITIBANK, N.A. as trustee of NRZ          REGISTRATION SYSTEMS, INC.
8    PASS-THROUGH TRUST VI,
     MORTGAGE ELECTRONIC
9    REGISTRATION SYSTEMS, INC.,
     and QUALITY LOAN SERVICE
10   CORP. OF WASHINGTON,

11                            Defendants.

12

13         On August 19, 2020, the parties filed a Stipulated Motion to Dismiss Claims

14   Against Defendant Mortgage Electronic Registration Systems, Inc., ECF No. 125.

15   Consistent with the parties’ motion and Federal Rule of Civil Procedure 41(a)(2),

16   the Court finds dismissal of Mortgage Electronic Registration Systems, Inc. is

17   proper.

18         ACCORDINGLY, IT IS HEREBY ORDERED:

19         1.    The parties’ Stipulated Motion to Dismiss Defendant Mortgage

20               Electronic Registration Systems, Inc., ECF No. 125, is GRANTED.


     ORDER DISMISSING CLAIMS AGAINST DEFENDANT MORTGAGE
     ELECTRONIC REGISTRATION SYSTEMS, INC. – 1
     Case 2:17-cv-00194-SMJ      ECF No. 128    filed 09/02/20   PageID.1404 Page 2 of 2




1          2.     All claims against Defendant Mortgage Electronic Registration

2                 Systems, Inc. are DISMISSED WITH PREJUDICE, with all parties

3                 to bear their own costs and attorneys’ fees.

4          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

5    provide copies to all counsel.

6          DATED this 2nd day of September 2020.

7
                        ___________________________
8                       SALVADOR MENDOZA, JR.
                        United States District Judge
9

10

11

12

13

14

15

16

17

18

19

20


     ORDER DISMISSING CLAIMS AGAINST DEFENDANT MORTGAGE
     ELECTRONIC REGISTRATION SYSTEMS, INC. – 2
